SULLIVAN, Chief Judge
(concurring in the result):
The majority opinion overlooks a significant constitutional issue raised by the Supreme Court decision in Crosby v. United States, — U.S. —, 113 S.Ct. 748, 122 L.Ed.2d 25 (1993). There, the Supreme Court reversed a defendant’s conviction because his absence from trial began before, not “after the trial has commenced” as required by Fed.R.Crim.P. 43. However, because it reversed on the basis of a Federal Rule of Criminal Procedure, the Supreme Court expressly noted that “we do not reach Crosby’s claim that his trial in absentia was also prohibited by the Constitution.” — U.S. at —, 113 S.Ct. at 753.
The facts of Crosby are as follows:
*40In April 1988, a federal grand jury in the District of Minnesota indicted petitioner Michael Crosby and others on a number of counts of mail fraud. The indictment alleged that Crosby and his codefendants had devised a fraudulent scheme to sell military-veteran commemorative medallions supposedly to fund construction of a theme park honoring veterans. Crosby appeared before a federal magistrate on June 15, 1988, and, upon his plea of not guilty, was conditionally released from detention after agreeing to post a $100,000 bond and remain in the State. Subsequently, he attended pretrial conferences and hearings with his attorney and was advised that the trial was scheduled to begin on October 12.
Crosby did not appear on October 12, however, nor could he be found. United States deputy marshals reported that his house looked as though it had been “cleaned out,” and a neighbor reported that petitioner’s car had been backed halfway into his garage the previous evening, as if he were packing its trunk. As the day wore on, the court remarked several times that the pool of 54 potential jurors was being kept waiting, and that the delay in the proceedings would interfere with the court’s calendar. The prosecutor noted that Crosby’s attorney and his three codefendants were present, and commented on the difficulty she would have in rescheduling the case, should Crosby later appear, because some of her many witnesses were elderly and had health problems.
When the District Court raised the subject of conducting the trial in Crosby’s absence, Crosby’s attorney objected. Nevertheless, after several days of delay and a fruitless search for Crosby, the court, upon a formal request from the Government, decided that trial would commence on October 17. The court ordered Crosby’s $100,000 bond forfeited and stated for the record its findings that Crosby had been given adequate notice of the trial date, that his absence was knowing and deliberate, and that requiring the Government to try Crosby separately from his codefendants would present extreme difficulty for the Government, witnesses, counsel, and the court. It further concluded that Crosby voluntarily had waived his constitutional right to be present during the trial, and that the public interest in proceeding with the trial in his absence outweighed his interest in being present during the proceedings. Trial began on October 17, with petitioner’s counsel actively participating, and continued in Crosby’s absence until November 18, when the jury returned verdicts of guilty on charges against Crosby and two of his codefendants. See United States v. Cheatham, 899 F.2d 747 (CA8 1990). One codefendant was acquitted.
Approximately six months later, Crosby was arrested in Florida and brought back to Minnesota, where he was sentenced to 20 years in prison followed by 5 years on probation with specified conditions ____
— U.S. at —, 113 S.Ct. at 750 (emphasis added).
Appellant, like Crosby, absented himself after arraignment. Nevertheless, the majority opinion affirms appellant’s conviction on the basis of RCM 804, Manual for Courts-Martial, United States, 1984, and its trial-in-absentia provision which is worded differently from Fed.R.Crim.P. 43. It permits such trials if the accused “[i]s voluntarily absent after arraignment” rather than “after the trial has commenced” as Fed.R.Crim. 43 provides. Appellant’s arraignment, however, was by a military judge rather than a Federal magistrate. Arraignment by a military judge begins a trial by court-martial. See United States v. Houghtaling, 2 USCMA 230, 8 CMR 30 (1953). Accordingly, I further conclude that the constitutional holding of the Supreme Court in Diaz v. United States, 223 U.S. 442, 32 S.Ct. 250, 56 L.Ed. 500 (1912), is satisfied by RCM 804(b)(1) and no constitutional error occurred in this case.